The motion for a nonsuit was properly denied. Manifestly, it cannot be held as matter of law that merely because the board "was sawed badly and crooked" upon the plaintiff's first attempt to run it through on the right side of the saw, he was guilty of contributory negligence, and assumed the risk of the resulting injury, in changing the board to the other side of the saw and attempting to run it through again. Not only has the determination of such questions in this jurisdiction been relegated to the decision of the jury, under proper instructions of the court, by a long and unbroken line of decisions, but, in addition, it may properly be observed that if this case were one of new impression, nothing appears which would justify the granting of the defendants' motion under the circumstances attending the plaintiff's injury.
The defendants' exceptions to evidence, not having been insisted upon at the argument, have not been considered.
Judgment on the verdict.
CLARK, CHASE, and WALLACE, JJ., did not sit: the others concurred.